             Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 1 of 40




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

ARIF HUDDA, Individually and on Behalf                Case No.
of All Others Similarly Situated,

                                 Plaintiff,           CLASS ACTION COMPLAINT

                      v.
                                                      JURY TRIAL DEMANDED
VROOM, INC., PAUL J. HENNESSY,
and DAVID K. JONES,

                                Defendants.


       Plaintiff Arif Hudda (“Plaintiff”), individually and on behalf of all others similarly situated,

by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the

following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of United States (“U.S.”)

Securities and Exchange Commission (“SEC”) filings of Vroom, Inc. (“Vroom” or the

“Company”), the Company’s press releases, and analyst reports, media reports, and other publicly

disclosed reports and information about the Company. Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                   NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants that purchased or otherwise acquired Vroom securities between

June 9, 2020 and March 3, 2021, both dates inclusive (the “Class Period”), seeking to pursue

remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).




                                               1
            Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 2 of 40




       2.      Vroom was founded in 2013 and is based in New York, New York. The Company

is an ecommerce platform that buys and sells used vehicles. Through the Company’s online

platform, consumers can research and select from thousands of fully reconditioned vehicles. After

a vehicle is purchased, the Company provides contact-free delivery to the buyer’s driveway.

       3.      Vroom became a public company through an initial public offering on June 9, 2020

(the “IPO”). Prior to the IPO, Vroom significantly reduced its inventory to account for an expected

drop in demand as a result of the COVID-19 pandemic.

       4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operations, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) a lack of

inventory had materially constrained Vroom’s ability to increase revenues in the second quarter of

2020 and meet a surge in customer demand for online used vehicles; (ii) Vroom had slashed the

average selling price per vehicle by over 15% in response to a sustained and fundamental market

shift to lower-priced vehicles, and not simply because of the Company’s temporary inventory

reduction activities taken earlier in the year; (iii) Vroom’s lack of adequate sales and support staff

had resulted in degraded customer experiences, lost sales opportunities, and a greater than 10%

increase in average days to sale for Vroom products; (iv) as a result of all the foregoing, Vroom

needed to invest tens of millions of dollars in growing inventory and bolstering its sales and support

and logistics networks, materially impairing the Company’s short-term profitability; (v) as a result

of all the foregoing, Vroom was generating materially lower profits per vehicle and poised to suffer

accelerating losses and increased negative cash flows, despite a robust online used car market; (vi)

as a result of all the foregoing, Vroom’s inventory growth had far outpaced the capabilities of its

existing sales and support personnel, creating a logistical bottleneck that threatened the Company’s




                                              2
            Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 3 of 40




profits, the value of its existing inventory, and its ability to achieve positive cash flows; (vii) as a

result of all the foregoing, Vroom was unable to sell a significant portion of existing inventory as

a result of inadequate sales personnel and overreliance on third-party sales support; (viii) as a result

of all the foregoing, Vroom had been forced to mark down and liquidate existing inventory at fire

sale prices; (ix) as a result of all the foregoing, Vroom was on track to miss its already

disappointing fourth quarter 2020 profit and earnings guidance and such guidance lacked any

reasonable basis in fact; and (x) as a result of all the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

       5.      On August 12, 2020, Vroom issued a release announcing its financial results for

the second quarter of 2020 (the “2Q20 Press Release”). That press release revealed that Vroom

had achieved only $253.1 million in revenues for the quarter, a 3% year-over-year decline, largely

as a result of a 17% decline in the average vehicle selling price per ecommerce unit. Additionally,

the 2Q20 Press Release stated that Vroom only expected to achieve an average total revenue per

ecommerce unit of just $23,500 for the third quarter, which represented a 25% year-over-year

average product price decline. As a result of this lower average price, Vroom stated it achieved

only $314 in average gross profit per ecommerce vehicle, a 75% year-over-year profit decline, and

projected average gross profit per unit of only $1,600 to $1,700 for the third quarter of 2020.

During the earnings call to discuss these results, Defendants essentially confirmed that the pricing

pressures facing the Company were not short term but reflected a fundamental market shift toward

lower-priced vehicles.

       6.      On this news, Vroom’s stock price fell $12.64 per share, or 18.32%, to close at

$56.37 per share on August 13, 2020, on usually heavy trading volume of 6.8 million shares traded.




                                               3
               Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 4 of 40




          7.      Then, on November 11, 2020, Vroom issued a release announcing its third quarter

2020 financial results (the “3Q20 Press Release”). That press release stated that Vroom expected

to suffer sharply higher losses in the fourth quarter of 2020, with adjusted earnings before interest,

taxes, depreciation, and amortization (“EBITDA”) losses projected to increase from $36 million

in the third quarter of 2020 to $48 million at the midpoint, a 33% sequential increase. During the

accompanying earnings call, Defendants revealed that Vroom was suffering from a “bottleneck”

in its sales support and needed to invest heavily in building out the Company’s sales support and

logistics networks to avoid constrained growth, despite the favorable market environment.

          8.      On this news, Vroom’s stock price fell $5.31 per share, or 13.01%, to close at

$35.49 per share on November 12, 2020, on unusually heavy trading volume of 9.2 million shares

traded.

          9.      Finally, on March 3, 2021, Vroom issued a release announcing its fourth quarter

and full year financial results (the “4Q/FY20 Press Release”). That press release was the third

consecutive adverse report by the Company since going public and revealed operational issues and

financial results far worse than previously disclosed to investors. For the quarter, the 4Q/FY20

Press Release stated that Vroom suffered a net loss of $60.7 million, a 42% year-over-year

increase. This represented a $0.46 loss per share, which was outside the range provided by

Defendants and 20% worse than the midpoint. The 4Q/FY20 Press Release also stated that Vroom

suffered a $55.9 million adjusted EBITDA loss during the quarter, which was also outside the

range provided by Defendants and $8 million worse than the midpoint. The 4Q/FY20 Press

Release further stated that Vroom had achieved only $1,821 total gross profit per unit, which was

outside the range provided by Defendants and 13% below the midpoint, and generated only $878

gross profit per vehicle, which represented a 13% decline year-over-year.




                                              4
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 5 of 40




       10.       During the earnings call to discuss the results held that same day, Defendant

Hennessy revealed that Vroom was suffering from severe sales backlogs because of inadequate

sales and support staff, which had materially impaired the Company’s ability to sell existing

inventory. These backlogs, in addition to degrading the customer experience, had led to

substantially lower gross profits per unit and caused the average days to sale per vehicle to increase

13% year-over-year to seventy-seven days.           Defendants acknowledged that Vroom was

operationally constrained and unable to keep up with demand because of these sales constraints,

which had forced the Company to liquidate aging inventory at fire sale prices for a significantly

reduced profit or even at a loss, despite a historically favorable online used car market. Defendants

further revealed that Vroom’s sales deficiencies were so severe that the deficiencies would

continue to constrain the Company’s profits well into the first quarter of 2021, even though Vroom

had purportedly tripled its sales support staff. As Defendant Hennessy admitted, “we bought more

inventory than we could actually process and that excess inventory needed to be moved in Q4 and

will continue to be moved in Q1.”

       11.       Following these disclosures, Vroom’s stock price fell $12.29 per share, or 28%, to

close at $31.61 per share on March 4, 2021, on unusually heavy trading volume of 19.6 million

shares traded.

       12.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                              5
           Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 6 of 40




                                  JURISDICTION AND VENUE

       13.     The claims alleged herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5.

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       15.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), and

Section 27 of the Exchange Act, because Vroom is headquartered in this Judicial District and many

of the acts and practices complained of herein occurred in substantial part in this Judicial District.

       16.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the national securities

markets.

                                             PARTIES

       17.     Plaintiff, as set forth in the attached Certification, acquired Vroom securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       18.     Defendant Vroom is a Delaware corporation headquartered in New York, New

York. It is an ecommerce platform for buying and selling used vehicles. Vroom stock trades on

the NASDAQ Global Select (“NASDAQ”) under the ticker symbol “VRM.”

       19.     Defendant Paul J. Hennessy (“Hennessy”) was Vroom’s Chief Executive Officer

at all relevant times and a member of the Company’s Board of Directors (the “Board”).




                                              6
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 7 of 40




       20.        Defendant David K. Jones (“Jones”) was Vroom’s Chief Financial Officer at all

relevant times.

       21.        Defendants Hennessy and Jones are referred to herein collectively as the

“Individual Defendants.”

       22.        Each of the Individual Defendants was directly involved in the management and

day-to-day operations of the Company at the highest levels and was privy to confidential

proprietary information concerning the Company and its business, operations, services,

competition, acquisition plans, and present and future business prospects, as alleged herein. In

addition, the Individual Defendants were involved in drafting, producing, reviewing, and/or

disseminating the false and misleading statements and information alleged herein, were aware of,

or recklessly disregarded, the false and misleading statements being issued regarding the

Company, and approved or ratified these statements, in violation of the federal securities laws.

       23.        As officers and controlling persons of a publicly-held company whose securities

are registered with the SEC pursuant to the Exchange Act and trade on the NASDAQ, which is

governed by the provisions of the federal securities laws, the Individual Defendants each had a

duty to promptly disseminate accurate and truthful information with respect to the Company’s

operations, business, services, markets, competition, acquisition plans, and present and future

business prospects. In addition, the Individual Defendants each had a duty to correct any

previously issued statements that had become materially misleading or untrue, so that the market

price of the Company’s publicly traded securities would be based upon truthful and accurate

information. Defendants’ false and misleading misrepresentations and omissions during the Class

Period violated these specific requirements and obligations.




                                              7
           Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 8 of 40




       24.      The Individual Defendants, because of their positions of control and authority as

officers and/or directors of the Company, were able to, and did, control the content of the various

SEC filings, press releases, and other public statements pertaining to the Company during the Class

Period. Each Individual Defendant was provided with copies of the documents alleged herein to

be misleading before or shortly after their issuance, participated in conference calls with investors

during which false and misleading statements were made, and/or had the ability and/or opportunity

to prevent their issuance or cause them to be corrected. Accordingly, each Individual Defendant

is responsible for the accuracy of the public statements detailed herein and is, therefore, primarily

liable for the representations contained therein.

       25.      Vroom and the Individual Defendants are collectively referred to herein as

“Defendants.”

       26.      Each of the Defendants is liable as a participant in a fraudulent scheme and course

of business that operated as a fraud or deceit on purchasers of Vroom securities by disseminating

materially false and misleading statements and/or concealing material adverse facts. The scheme:

(i) deceived the investing public regarding Vroom’s business, operations, services, and present and

future business prospects; (ii) enabled Defendants to conduct a public stock offering in which they

raised hundreds of millions of dollars from investors at artificially inflated prices; and (iii) caused

Plaintiff and the Class to purchase Vroom securities at artificially inflated prices.

                                SUBSTANTIVE ALLEGATIONS

                                            Background

       27.      Vroom was founded in 2013 and is based in New York, New York. The Company

is an ecommerce platform that buys and sells used vehicles. Through the Company’s online




                                              8
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 9 of 40




platform, consumers can research and select from thousands of fully reconditioned vehicles. After

a vehicle is purchased, the Company provides contact-free delivery to the buyer’s driveway.

       28.    Vroom operates in three business segments: (i) Ecommerce, which represents retail

sales of used vehicles through Vroom’s ecommerce platform; (ii) Texas Direct Auto (“TDA”),

which represents retail sales of used vehicles from the Company’s one physical location located

in Houston, Texas; and (iii) Wholesale, which represents sales of used vehicles through wholesale

auctions. The Ecommerce segment accounted for 49% of Vroom revenues in 2019, while TDA

and Wholesale accounted for 33% and 18% of 2019 revenues, respectively.

       29.    Vroom became a public company through the IPO. Prior to the IPO, Vroom

significantly reduced its inventory to account for an expected drop in demand as a result of the

COVID-19 pandemic. The Company also furloughed approximately one-third of its workforce.

By the time of the IPO, Vroom claimed that these demand trends had sharply reversed, causing

the Company to appropriately ramp up inventory acquisitions to pursue profitable growth

initiatives. The Company also stated that 60% of furloughed employees had returned to work. As

a result, Defendants claimed that by the time of the IPO Vroom was “currently building our

inventory to take advantage of our position and value proposition in the used automotive market”

and positioned to take advantage of “enhanced opportunities arising from greater consumer

acceptance of our business model as a result of the COVID-19 disruptions.”

        Materially False and Misleading Statements Issued During the Class Period

       30.    The Class Period starts on June 9, 2020, when Vroom filed the prospectus for the

IPO with the SEC on Form 424B4, which incorporated and formed part of the registration

statement for the offering (the “IPO Registration Statement”). The IPO Registration Statement

was signed by the Individual Defendants. The IPO Registration Statement stated that Vroom




                                            9
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 10 of 40




maintained “scalable and vertically integrated operations” and utilized data science and machine

learning to “drive optimization and operating leverage across our ecommerce and vehicle

operations” and to “enhance the customer experience . . . and optimize our overall inventory sales

velocity.” The IPO Registration Statement similarly emphasized Vroom’s “[e]normous inventory

selection” and “[e]xceptional customer support.”

       31.     The IPO Registration Statement further stated that Vroom had been “strategically”

building inventory for over a month that “will convert at target margins” and allow the Company

to “ultimately exceed pre-COVID-19 levels,” stating, in relevant part, as follows:

       On April 20, 2020, we began to acquire new inventory, with a primary focus on
       high-demand models that we believe will convert at target margins. We intend to
       strategically build our inventory levels in the near term to return to and ultimately
       exceed pre-COVID-19 levels.

       32.     The IPO Registration Statement likewise represented that Vroom employed a

sophisticated, data-rich inventory management system to meet “real-time” fluctuations in

customer demand and profitably adjust pricing, stating, in relevant part, as follows:

       Inventory Management

       Our inventory assortment and pricing models ingest millions of data points each
       day as we monitor, calibrate, and adjust our inventory position to fluctuations in
       the national market and within our ecommerce platform, including predicted
       sales performance and real-time customer demand and conversion.

       Inventory Planning

       Using national demand and conversion data, including both Vroom historical
       performance and third-party sales, we establish target inventory levels by vehicle
       type, price point, mileage, features, and other key attributes. We seek to maintain
       an optimal inventory mix to produce desired profits, sales velocity, and
       conversion outcomes as we manage our overall gross profit and growth rates.

       Inventory Procurement

       We source inventory from auctions, consumers, rental car companies and dealers.
       As we acquire vehicles, we continuously monitor inventory levels against our



                                            10
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 11 of 40




       overall inventory model. In sourcing vehicles, we ingest supply available for sale
       nationally in the wholesale market and target vehicles for purchase based on our
       retail criteria, target margins, expected sales velocity and consumer demand that
       we see on our ecommerce platform and across our network of marketing
       partners.

       Inventory Pricing

       Using recent national sales data and leveraging proprietary data analytics, we
       establish the likely fair market value of each distinct VIN in our inventory, making
       adjustments based on the unique characteristics of the vehicle. Once the vehicle is
       posted for sale, we monitor real-time demand, conversion, sales velocity, and
       profitability data across our listed inventory. Using our data analytics, we
       constantly evaluate a variety of variables that impact conversion and adjust
       pricing, if needed, within our profitability targets.

       33.     The IPO Registration Statement highlighted Vroom’s purportedly robust growth

trajectory, which the IPO Registration Statement attributed to proper inventory management,

among other factors, stating, in relevant part, as follows:

       Our business has grown significantly as we have scaled our operations. Our
       growth is not attributable to a single innovation or breakthrough, but to coalescence
       around multiple strategies that serve as points on our flywheel. The diversity and
       number of vehicles in our inventory drive demand and support expanded national
       marketing to enable us to acquire new customers more cost effectively, allowing
       us to invest back into our platform to continue to improve the customer
       experience, all of which drives increased conversion. This flywheel revolves,
       builds momentum and ultimately propels our business forward as we seek to drive
       disciplined growth and operating leverage.

       34.     The IPO Registration Statement listed Vroom’s ability to “Grow and Optimize

Vehicle Inventory” as the first key growth strategy on the Company’s “Growth Flywheel,” stating

that Vroom used “data analytics to inform our pricing and inventory selection, which enables us

to curate an optimal inventory that matches demand signals, driving higher conversion and sales.”

The IPO Registration Statement further stated: “As we grow, we will continuously refine our

inventory mix and expand our offerings across vehicle price points to serve a greater range of

customers and increase our demand and conversion opportunities.”




                                             11
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 12 of 40




        35.     The IPO Registration Statement stated that Vroom was experiencing tremendous

revenue growth, particularly in the Company’s ecommerce segment, stating that Vroom’s

“ecommerce revenue grew at a 77.0% compound annual growth rate (‘CAGR’) from 2016 to 2019,

including year-over-year growth of 95.3% from 2018 to 2019.” The IPO Registration Statement

similarly stated, in relevant part, as follows:

        For the year ended December 31, 2019, we generated $1.2 billion in total revenue,
        representing a 39.3% increase over $855.4 million for the year ended December 31,
        2018. For the three months ended March 31, 2020, we generated $375.8 million in
        total revenue, representing a 59.9% increase over $235.1 million for the three
        months ended March 31, 2019.

The IPO Registration Statement further represented that Vroom was “continu[ing] to invest in

growth to scale our company responsibly and drive towards profitability.”

        36.     The IPO Registration Statement contained the following chart illustrating Vroom’s

purportedly robust ecommerce revenue growth:




                                              12
         Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 13 of 40




       37.     On June 10, 2020, less than three weeks before the end of Vroom’s second fiscal

quarter, Defendant Hennessy conducted an interview with investor news site TheStreet, in which

he claimed that Vroom was experiencing a surge in customer demand which made it an ideal time

to take Vroom public. Defendant Hennessy stated that the online used car market had “stabilized”

and customers were now “twice as likely” to buy a used vehicle online compared to three months

previously, “so we really see the markets coming our way.”

       38.     On June 11, 2020, Defendant Hennessy conducted another interview with investor

news site TheStreet, in which he highlighted the purportedly massive market opportunity for

Vroom’s products. Defendant Hennessy represented that a shift to individual car ownership had

been a “positive tailwind” for Vroom’s business. He further claimed that with the “growth that

we’ve had and now the continued tailwind that we’re seeing in our business, all I can say is that

Vroom is in an excellent position to enter the public markets.” Defendant Hennessy similarly

represented that the Company’s recent employee furloughs were “just about in our rearview

window, and now we’re back to work and scaling the business.”

       39.     The statements referenced in ¶¶ 30-38 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operations, and compliance policies.             Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) a lack of

inventory had materially constrained Vroom’s ability to increase revenues in the second quarter of

2020 and meet a surge in customer demand for online used vehicles; (ii) Vroom had slashed the

average selling price per vehicle by over 15% in response to a sustained and fundamental market

shift to lower-priced vehicles, and not simply due to the Company’s temporary inventory reduction

activities taken earlier in the year; (iii) Vroom’s lack of adequate sales and support staff had




                                           13
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 14 of 40




resulted in degraded customer experiences and lost sales opportunities; (iv) as a result of all the

foregoing, Vroom needed to invest tens of millions of dollars in growing inventory and bolstering

its sales and support and logistics networks, materially impairing the Company’s short-term

profitability; (v) as a result of all the foregoing, Vroom was generating materially lower profits per

vehicle and poised to suffer accelerating losses and increased negative cash flows, despite a robust

online used car market; and (vi) as a result of all the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

       40.     Additionally, Defendants violated their affirmative obligations to provide certain

material information in SEC filings as required by applicable SEC rules and regulations.

Specifically, Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303 (“Item 303”), required

Defendants to “[d]escribe any known trends or uncertainties that have had or that are reasonably

likely to have a materially favorable or unfavorable impact on net sales or revenues or income

from continuing operations.” In addition, Item 105 of SEC Regulation S-K, 17 C.F.R. § 229.105

(“Item 105”), required, in the “Risk Factors” section of the IPO Registration Statement, a

“discussion of the material factors that make an investment in the registrant or offering speculative

or risky” and that each risk factor “adequately describe[] the risk,” including by concisely

explaining “how each risk affects the registrant or the securities being offered.” Defendants’

failure to disclose the information in ¶ 39 violated Item 303 and Item 105, because these adverse

facts, trends, and uncertainties were known to Defendants and involved some of the most

significant factors impacting the risk profile of Vroom securities and were likely to, and did, have

a material adverse impact on Vroom’s sales, revenues, and income from continuing operations.




                                             14
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 15 of 40




                                    The Truth Begins to Emerge

        41.     On August 12, 2020, Vroom issued the 2Q20 Press Release. That press release

revealed that Vroom had achieved only $253.1 million in revenues for the quarter, a 3% year-over-

year decline, largely as a result of a 17% decline in the average vehicle selling price per ecommerce

unit. Even more troubling, the release stated that Vroom only expected to achieve an average total

revenue per ecommerce unit of just $23,500 for the third quarter, which represented a 25% year-

over-year average product price decline. As a result of this lower average price, Vroom stated it

achieved only $314 in average gross profit per ecommerce vehicle, a 75% year-over-year profit

decline, and projected average gross profit per unit of only $1,600 to $1,700 for the third quarter

of 2020. During the earnings call to discuss these results, Defendants essentially confirmed that

the pricing pressures facing the Company were not short term but reflected a fundamental market

shift toward lower-priced vehicles.

        42.     On this news, Vroom’s stock price fell $12.64 per share, or 18.32%, to close at

$56.37 per share on August 13, 2020, on usually heavy trading volume of 6.8 million shares traded.

Despite this decline in the value of the Company’s share price, Vroom securities continued to trade

at artificially inflated prices throughout the remainder of the Class Period because of Defendants’

continued misstatements and omissions regarding the adverse events, trends, and uncertainties

negatively impacting Vroom’s business.

        43.     For example, in the 2Q20 Press Release, Defendant Hennessy stated that Vroom

was “‘well positioned . . . to take advantage of shifting consumer buying and selling patterns,’”

stating, in relevant part, as follows:

        “I am pleased with our results for the second quarter, in which we performed
        substantially ahead of our growth plan, and I am encouraged by both the continued
        validation of the Vroom model and the performance of our employees in a tough
        environment. During the course of this single quarter, we managed through



                                             15
           Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 16 of 40




       significant swings in demand and numerous operational challenges brought on by
       the COVID-19 pandemic. In response to the drop in demand and uncertainty around
       vehicle pricing early in the pandemic, we chose to de-risk the business by
       significantly reducing our inventory during the first half of the quarter. As demand
       increased and pricing became more stable through the second half of the quarter,
       we pivoted to start rebuilding inventory and continue to do so. These lower
       inventory levels prevented us from fulfilling all of the demand that materialized in
       the second half of the quarter. We believe we continue to be well positioned to
       navigate the challenges presented by the COVID-19 crisis and take advantage of
       shifting consumer buying and selling patterns in favor of ecommerce.”

       44.     On August 12, 2020, Defendants held an earnings call with analysts and investors

to discuss Vroom’s second quarter 2020 results hosted by the Individual Defendants. In his

prepared remarks, Defendant Hennessy stated that Vroom was in the midst of a “V-shape

recovery” and that the Company’s successful execution of its sales initiatives had provided “the

added confidence to go bigger, faster.” Defendant Jones similarly stated that “despite lower

average selling prices, we believe we will have ascending e-commerce gross profit per unit in the

low to mid-single digits.” Later, in response to an analyst question, Defendant Hennessy stated:

       [W]e’ve got capacity . . . lined up not only in Q3 to match our guidance, but now –
       and then I’d call a catch-up period that allows us to continue on our scaled ramp in
       conjunction with our long-range plan. So we believe that we’re almost out of this
       capacity constraint issue in this quarter.

Defendant Jones similarly responded to an analyst question: “[Y]ou had mentioned bottleneck [for

vehicle reconditioning]. I think we’re not currently experiencing any significant capacity

constraints in any of those.”

       45.     On August 13, 2020, Vroom filed its second quarter 2020 results with the SEC on

Form 10-Q, which was signed by the Individual Defendants, who also certified as to the accuracy

of the report. The Form 10-Q contained the financial information contained in the 2Q20 Press

Release.




                                           16
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 17 of 40




       46.     On September 8, 2020, Vroom filed with the SEC a current report on Form 8-K.

The Form 8-K provided an update regarding Vroom’s operational and financial results, stating that

the Company was performing “better than expected.” The Form 8-K raised the Company’s

quarterly earnings and profit guidance, and stated, in relevant part, as follows:

       Our inventory strategy is designed to take advantage of what we believe are
       structural shifts in consumer behavior and increased demand for the Vroom model,
       and we have continued to scale our inventory levels in the third quarter of 2020.
       As higher inventory levels lead to higher conversion, we have experienced
       continued growth in ecommerce units sold. As well, the increase in demand
       combined with continuing supply constraints in the broader market has led to
       better than expected improvements in our gross profit per unit. As of the date of
       this report, we have seen our results continue to improve after the disruptions in
       the early stages of the COVID-19 pandemic.

       47.     Also on September 8, 2020, Vroom filed with the SEC a registration statement on

Form S-1 for a follow-on stock offering, in which the Company sold 10.8 million shares of Vroom

stock at $54.50 per share for nearly $590 million in gross offering proceeds (the “Secondary

Offering”).

       48.     On September 11, 2020, Vroom filed the prospectus for the Secondary Offering

with the SEC on Form 424B4, which formed part of and incorporated the registration statement

for the offering (the “SPO Registration Statement”). The SPO Registration Statement was signed

by the Individual Defendants. The SPO Registration Statement stated that Vroom maintained

“scalable and vertically integrated operations” and utilized data science and machine learning to

“drive optimization and operating leverage across our ecommerce and vehicle operations” and to

“enhance the customer experience . . . and optimize our overall inventory sales velocity.” The

SPO Registration Statement similarly emphasized Vroom’s “[e]normous inventory selection” and

“[e]xceptional customer support.”




                                             17
           Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 18 of 40




       49.     The SPO Registration Statement listed Vroom’s purported ability to scale quickly

and offer superior customer support as among the Company’s greatest “Competitive Strengths.”

The SPO Registration Statement stated: “In addition to our in-house customer support personnel,

we have partnered with a leading customer experience management provider to operate our

primary call center. This strategy enables us to centralize our contact center services, ensure

consistency in customer interactions, increase conversion and maximize operating efficiencies.”

The SPO Registration Statement likewise stated that Vroom’s “professional customer experience

team accompanies the buyer through every step of the process to make sure all questions are

answered and any concerns are addressed. In all of our customer interactions, our goal is to ensure

that every customer is a delighted customer.”

       50.     The SPO Registration Statement further highlighted Vroom’s “asset-light” and

“scalable operations” as offering major competitive advantages, stating, in relevant part, as

follows:

       Asset-Light, Scalable Operations

       An asset-light strategy is fundamental to our business model, and our future growth
       strategies are focused on developing our ecommerce business without the need for
       capital investment in physical retail locations. We seek to optimize the combination
       of ownership and operation of assets by us, with strategic third-party partnerships.
       Our strategy provides flexibility, agility and speed as we scale our business,
       without taking on the unnecessary risk and capital investment inherent in direct
       investment. We employ this hybrid approach across our business and utilize
       strategic relationships with experienced and trusted providers to optimize
       reconditioning services, logistics, consumer financing and customer experience.

       51.     The SPO Registration Statement likewise represented that Vroom employed a

sophisticated, data-rich inventory management system to meet “real-time” fluctuations in

customer demand and profitably adjust pricing, stating, in relevant part, as follows:

       Inventory Management




                                            18
         Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 19 of 40




       Our inventory assortment and pricing models ingest millions of data points each
       day as we monitor, calibrate, and adjust our inventory position to fluctuations in
       the national market and within our ecommerce platform, including predicted
       sales performance and real-time customer demand and conversion.

       Inventory Planning

       Using national demand and conversion data, including both Vroom historical
       performance and third-party sales, we establish target inventory levels by vehicle
       type, price point, mileage, features, and other key attributes. We seek to maintain
       an optimal inventory mix to produce desired profits, sales velocity, and
       conversion outcomes as we manage our overall gross profit and growth rates.

       Inventory Procurement

       We source inventory from auctions, consumers, rental car companies, OEMS and
       dealers. As we acquire vehicles, we continuously monitor inventory levels against
       our overall inventory model. In sourcing vehicles, we ingest supply available for
       sale nationally in the wholesale market and target vehicles for purchase based on
       our retail criteria, target margins, expected sales velocity and consumer demand
       based on our data analytics.

       Inventory Pricing

       Using recent national sales data and leveraging proprietary data analytics, we
       establish the likely fair market value of each distinct VIN in our inventory, making
       adjustments based on the unique characteristics of the vehicle. Once the vehicle is
       posted for sale, we monitor real-time demand, conversion, sales velocity, and
       profitability data across our listed inventory. Using our data analytics, we
       constantly evaluate a variety of variables that impact conversion and adjust
       pricing, if needed, within our profitability targets.

       52.     The SPO Registration Statement also highlighted Vroom’s purportedly robust

growth trajectory, which the SPO Registration Statement attributed to proper inventory

management and other factors, stating, in relevant part, as follows:

       Our business has grown significantly as we have scaled our operations. Our
       growth is not attributable to a single innovation or breakthrough, but to coalescence
       around multiple strategies that serve as points on our flywheel. The diversity and
       number of vehicles in our inventory drive demand and support expanded national
       marketing to enable us to acquire new customers more cost effectively, allowing
       us to invest back into our platform to continue to improve the customer
       experience, all of which drives increased conversion. This flywheel revolves,




                                            19
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 20 of 40




       builds momentum and ultimately propels our business forward as we seek to drive
       disciplined growth and operating leverage.

       53.     The SPO Registration Statement listed Vroom’s ability to “Deliver Exceptional

Customer Experience” as one of the key growth strategies on the Company’s “Growth Flywheel,”

stating that Vroom provided “customers with an intuitive, trustworthy and convenient buying and

selling experience, and we will continue to invest in our platform to further streamline the

transaction process for our customers.” The SPO Registration Statement further stated that Vroom

“will also continue to invest in the development of our mobile experiences, including iOS and

Android mobile applications, to strengthen customer engagement” and that “these investments will

lead to greater consumer traffic to our platform, higher levels of customer satisfaction and

increased conversion and sales.”

       54.     The statements referenced in ¶¶ 43-46 and 48-53 were materially false and

misleading because Defendants made false and/or misleading statements, as well as failed to

disclose material adverse facts about the Company’s business, operations, and compliance

policies. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) Vroom’s inventory growth had far outpaced the capabilities of its existing sales

and support personnel, creating a logistical bottleneck that threatened the Company’s profits, the

value of its existing inventory, and its ability to achieve positive cash flows; (ii) Vroom’s lack of

adequate sales and support staff had resulted in degraded customer experiences and lost sales

opportunities; (iii) as a result of all the foregoing, Vroom needed to invest tens of millions of

dollars in bolstering its sales and support and logistics networks, and Defendants had already

planned such investments, materially impairing the Company’s short-term profitability; (iv) as a

result of all the foregoing, Vroom was poised to suffer accelerating losses and increased negative




                                             20
         Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 21 of 40




cash flows, despite a robust online used car market; and (v) as a result of all the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       55.     Additionally, Defendants’ failure to disclose the information in ¶ 54 in Vroom’s

SEC filings violated Item 303 and Item 105 because these adverse facts, trends, and uncertainties

were known to Defendants and involved some of the most significant factors impacting the risk

profile of Vroom securities and were likely to, and did, have a material adverse impact on Vroom’s

sales, revenues, and income from continuing operations.

       56.     On November 11, 2020, Vroom issued the 3Q20 Press Release. That press release

stated that Vroom expected to suffer sharply higher losses in the fourth quarter of 2020, with

adjusted EBITDA losses projected to increase from $36 million in the third quarter of 2020 to $48

million at the midpoint, a 33% sequential increase. During the accompanying earnings call,

Defendants revealed that Vroom was suffering from a “bottleneck” in its sales support and needed

to invest heavily in building out the Company’s sales support and logistics networks to avoid

constrained growth, despite the favorable market environment.

       57.     On this news, Vroom’s stock price fell $5.31 per share, or 13.01%, to close at

$35.49 per share on November 12, 2020, on unusually heavy trading volume of 9.2 million shares

traded. Despite this decline in the value of the Company’s share price, Vroom securities continued

to trade at artificially inflated prices throughout the remainder of the Class Period because of

Defendants’ continued misstatements and omissions regarding the adverse events, trends, and

uncertainties negatively impacting Vroom’s business.

       58.     For example, the 3Q20 Press Release stated that Vroom was on track to achieve the

following financial results during the fourth quarter: (i) “average ecommerce gross profit per unit

of $2,050 to $2,150”; (ii) “[t]otal gross profit of $24 to $28 million”; (iii) “EBITDA of ($52) to




                                            21
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 22 of 40




($44) million”; and (iv) “[n]et loss per share of ($0.41) to ($0.35).” In the 3Q20 Press Release,

Defendant Hennessy also highlighted the purported strength of Vroom’s business model and

robust profit growth, stating, in relevant part, as follows:

       “I am very pleased with our results for the third quarter, in which we successfully
       managed the challenges presented by the COVID-19 pandemic, outperformed our
       plan, demonstrated the strength of our business model, and hit the accelerator on
       significantly scaling our business. By doing the things we said we would do –
       adding vehicle inventory, increasing marketing, relying on data to drive decision
       making, and enhancing our customer experience -- we increased the velocity of
       the Vroom flywheel, drove conversion and increased GPPU. We will continue to
       execute our plan and invest in the growth of our business as we transform the
       market for buying and selling used vehicles.”

       59.     On November 11, 2020, Defendants held an earnings call with analysts and

investors to discuss Vroom’s third quarter 2020 results hosted by the Individual Defendants.

During the call, Defendant Hennessy stated that Vroom would have its sales support issues

“rectified in Q4.” Defendant Hennessy also spoke positively about Vroom’s increased inventory

and described how the Company had successfully increased its gross profits, stating, in relevant

part, as follows:

       As we look at what drove our significant growth in units and gross profit, first
       and foremost, we see that our teams across the company executed against our
       playbook extremely well. We leveraged our advanced data science to grow our
       listed inventory to over 12,000 units at the end of the quarter, a record high even
       compared to prepandemic levels, offering our customers outstanding selection and
       great prices. Vroom was able to generate a significant increase in e-commerce
       gross profit per unit to $2,188, up 39% year-over-year and 104% over the second
       quarter. We have seen demand during the pandemic shift towards lower-priced
       vehicles, and we have responded to that demand. In doing so, we have
       demonstrated that we can deliver very strong unit economics over average selling
       prices in the mid-$20,000 range. This supports our long-range thesis that as we
       offer lower-priced vehicles, we’ll be expanding our demand and conversion,
       while at the same time, expanding our unit economics.




                                              22
         Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 23 of 40




       60.     Similarly, Defendant Hennessy claimed that Vroom was successfully taking

advantage of increased customer demand by “improving unit economics,” stating, in relevant part,

as follows:

       The demand for Vroom model broadly and the demand for our products and
       services, specifically, remains very strong. There are a number of contributing
       factors. First, we continue to experience what we believe are structural changes in
       demand for our e-commerce and delivery model. Second, increased inventory
       drives increased demand and increased conversion, which spins our growth
       flywheel, as demonstrated by our performance in unit sales growth and
       improving unit economics. Finally, we’ve begun to see the early results of our new
       brand campaign. We launched new spots that showcase Vroom’s better way to buy
       and better way to sell a used vehicle.

       61.     As described by Defendant Jones, Vroom was “efficiently” converting demand

through a “focus” on the Company’s sales platform, stating, in relevant part, as follows:

       Let me unpack the quarter a bit. E-commerce units sold in the third quarter
       increased 59% year-over-year, which was a new quarterly record for Vroom, driven
       by increased inventory and quality demand generation. As Paul mentioned, the e-
       commerce units were up 31% sequentially, again, due to an increased inventory
       offering. Listed vehicles increased to about 12,300 at the end of Q3, from 5,700 at
       the end of Q2 and are currently over 13,000. Of the 13-plus thousand vehicles listed
       today, excluding pending vehicle sales, approximately 72% are available for sale
       and the remainder are coming soon inventory. We are estimating 10,500 to 11,500
       e-commerce units sold for Q4. The midrange of our guidance would imply 25%
       sequential growth quarter-to-quarter and accelerating 74% year-over-year growth
       compared to the 59% we experienced in Q3.

       Our formula is simple: Provide a data-driven selection of inventory, world-class
       marketing to create demand, and then we convert that demand. We currently have
       ample reconditioning capacity, we can create plentiful demand, as Paul mentioned,
       and we are currently expanding our sales platform to efficiently convert that
       demand. That’s our focus in Q4. Through the third quarter, our year-to-date e-
       commerce units sold has grown 86% year-over-year. And with our strong
       sequential growth quarter-to-quarter, we are on track for continued strong
       growth in 2021.

       62.     During the question-and-answer portion of the call, Defendant Hennessy continued

to assert that Vroom was on track to meet its guidance and appropriately positioned to take




                                            23
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 24 of 40




advantage of the heightened demand purportedly being experienced by the Company, stating, in

relevant part, as follows:

       Ronald Victor Josey – JMP Securities LLC, Research Division – MD & Equity
       Research Analyst

       Paul, I wanted to ask a little more about supply based on what we’re just talking
       about. And I know – I think you just said you don’t believe Vroom is supply
       constrained. So maybe can you talk a little bit more about how Vroom is positioned
       for the all-important first half of the year as we go into 2021 for supply as demand
       still remains sort of elevated for used cars? And as you talk about that, any insights
       on just the overall demand from an October perspective? Did that continue from
       what you saw for September? Any insights on intra-quarter would be helpful as
       well.

       Paul J. Hennessy – Vroom, Inc. – CEO & Director

       Sure. Supply, as I said, Ron, I think we’re feeling in good shape. We’re positioned
       ourselves to be selective because we’ve got great consumer demand to sell us their
       vehicles as well as auction market. Wholesale markets have come down, and we
       see great opportunity to buy cars there. So again, given our size, given our projected
       sales and our growth rate, we feel like we’re in a great position going forward.

       As far as how are we doing intra-quarter, I guess what I’d say is I stand by our
       guidance. We just put guidance out there to give you really good insight based on
       everything that we’re seeing thus far. And I think feel great about the numbers
       that Dave talked about in terms of e-commerce growth on a year-over-year basis.
       It’s just – it’s strong. So we’re feeling really good.

       63.     Later, Defendant Jones claimed that Vroom’s inbound logistics capabilities offered

a competitive “tailwind” that was supporting the Company’s profit growth and an ultimate profit

level of $3,000 profit per unit. Defendant Jones stated, in relevant part, as follows:

       Zachary Robert Fadem – Wells Fargo Securities, LLC, Research Division –
       Senior Analyst

       Another one on the GPPU line. And as you think about all the long-term
       opportunities here from lower reconditioning costs, lower days to sell customer-
       sourced vehicles, et cetera, could you talk about what factors are contributing the
       most upside today? And as you think about 2021, how should we size these buckets
       or opportunities as we move into the New Year?

       David K. Jones – Vroom, Inc. – CFO



                                             24
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 25 of 40




       Yes, Zach, thanks for the question. I think it’s a little bit of everything, right? If
       we think through the whole process, Paul mentioned acquisitions, we’ve automated
       a majority of our acquiring effort now. We do hundreds of thousands of appraisals
       per week. And so that’s really opened up the opportunities for us nationally for
       acquiring inventory. And as you know, those are skills that very few companies
       have. So we’re very proud of that.

       And so I think that gives us opportunities on sales margin. As we then continue
       to expand our distributed reconditioning network, we’ve got opportunities on
       inbound logistics. I mentioned we’ve got 18 facilities today, which is – puts us at
       a real advantage for ingesting in bound inventory from consumers and from
       auction and from different sources. So we think that’s a tailwind.

       You mentioned reconditioning. We’ve been disclosing defects now for a while, and
       we continue to hone those skills and continue to work as hard as we can to set
       customer expectations both for the consumer experience, but it helps us refine our
       reconditioning efforts. And so we think there’s a little bit across the board there.
       We’ve talked about – a little bit about product already.

       So I think it’s a little bit of everything. I think when you think about Q4,
       obviously, we’ve got guidance out there for that. But we’re ultimately – we’ve got
       a long-term goal to get to $3,000 of gross profit per unit. That’s kind of our first
       stop – our first station stop on the train. And we feel like we’re making good
       progress towards that, and we’ll continue that effort in 2021.

       64.     On November 12, 2020, Vroom filed its third quarter 2020 results with the SEC on

Form 10-Q (the “3Q20 10-Q”), which was signed by the Individual Defendants, who also certified

as to the accuracy of the report. The 3Q20 10-Q contained the financial information contained in

the 3Q20 Press Release.

       65.     The statements referenced in ¶¶ 58-64 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operations, and compliance policies.               Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Vroom was

unable to sell a significant portion of existing inventory as a result of inadequate sales personnel

and overreliance on third-party sales support; (ii) Vroom’s lack of adequate sales and support staff

had resulted in severe growth constraints, degraded customer experience, lost sales opportunities,



                                            25
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 26 of 40




and a greater than 10% increase in average days to sale for Vroom products; (iii) Vroom had been

forced to mark down and liquidate existing inventory at fire sale prices; (iv) as a result of all the

foregoing, Vroom’s gross profit per vehicle had plummeted and the Company was suffering

accelerating losses and increased negative cash flows, despite a robust online used car market; (v)

as a result of all the foregoing, Vroom was on track to miss its already disappointing fourth quarter

2020 profit and earnings guidance and such guidance lacked any reasonable basis in fact; and (vi)

as a result of all the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       66.     Additionally, Defendants’ failure to disclose the information in ¶ 65 in the 3Q20

10-Q violated Item 303 and Item 105 because these adverse facts, trends, and uncertainties were

known to Defendants and involved some of the most significant factors impacting the risk profile

of Vroom securities and were likely to, and did, have a material adverse impact on Vroom’s sales,

revenues, and income from continuing operations.

                                    The Truth Fully Emerges

       67.     On March 3, 2021, Vroom issued the 4Q/FY20 Press Release. That press release

was the third consecutive adverse report by the Company since going public and revealed

operational issues and financial results far worse than previously disclosed to investors. For the

quarter, the 4Q/FY20 Press Release stated that Vroom suffered a net loss of $60.7 million, a 42%

year-over-year increase. This represented a $0.46 loss per share, which was outside the range

provided by Defendants and 20% worse than the midpoint. The 4Q/FY20 Press Release also stated

that Vroom suffered a $55.9 million adjusted EBITDA loss during the quarter, which was also

outside the range provided by Defendants and $8 million worse than the midpoint. The 4Q/FY20

Press Release further stated that Vroom had achieved only $1,821 total gross profit per unit, which




                                             26
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 27 of 40




was outside the range provided by Defendants and 13% below the midpoint, and generated only

$878 gross profit per vehicle, which represented a 13% decline year-over-year.

       68.     During the earnings call to discuss the results held that same day, Defendant

Hennessy revealed that Vroom was suffering from severe sales backlogs because of inadequate

sales and support staff, which had materially impaired the Company’s ability to sell existing

inventory. These backlogs, in addition to degrading the customer experience, had led to

substantially lower gross profits per unit and caused the average days to sale per vehicle to increase

13% year-over-year to seventy-seven days.           Defendants acknowledged that Vroom was

operationally constrained and unable to keep up with demand because of these sales constraints,

which had forced the Company to liquidate aging inventory at fire sale prices for a significantly

reduced profit or even at a loss, despite a historically favorable online used car market. Defendants

further revealed that Vroom’s sales deficiencies were so severe that the deficiencies would

continue to constrain the Company’s profits well into the first quarter of 2021, even though Vroom

had purportedly tripled its sales support staff. As Defendant Hennessy admitted, “we bought more

inventory than we could actually process and that excess inventory needed to be moved in Q4 and

will continue to be moved in Q1.”

       69.     A March 4, 2021 analyst report by J.P. Morgan summarized market sentiment

regarding the news: “[W]e see a longer road to re-establishment of execution credibility after the

company has missed forward profit expectations for the first three quarters as a growth-oriented

public company.”

       70.     Following these disclosures, Vroom’s stock price fell $12.29 per share, or 28%, to

close at $31.61 per share on March 4, 2021, on unusually heavy trading volume of 19.6 million




                                             27
         Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 28 of 40




shares traded, representing a 42% decline from the price at which Vroom shares were sold in the

Secondary Offering less than six months prior.

       71.    In total, the price of Vroom stock has fallen nearly 60% from its Class Period high,

despite a robust online car market that has propelled the stock prices for Vroom’s primary

competitors, such as Carvana Co. (“CVNA”), as reflected in the following chart:




       72.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of Vroom securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                           28
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 29 of 40




                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

        73.     Plaintiff brings this action as a class action on behalf of a class consisting of all

persons and entities that purchased Vroom securities during the Class Period (the “Class”).

Excluded from the Class are Defendants and their families, the officers, directors, and affiliates of

Defendants, at all relevant times, and members of their immediate families, and their legal

representatives, heirs, successors or assigns, and any entity in which Defendants have or had a

controlling interest.

        74.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Vroom securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Vroom or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions, including being given an opportunity to exclude themselves from the Class.

        75.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        76.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        77.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:




                                             29
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 30 of 40




                 whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

                 whether Defendants’ statements during the Class Period were materially false and
                  misleading as detailed herein; and

                 the extent of injuries sustained by the members of the Class and the appropriate
                  measure of damages.

       78.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       79.       At all relevant times, the market for Vroom securities was an efficient market for

the following reasons, among others:

                 Vroom securities met the requirements for listing and were listed and actively
                  traded on the NASDAQ, a highly efficient, national stock market;

                 as a regulated issuer, Vroom filed periodic public reports with the SEC;

                 Vroom regularly communicated with public investors via established market
                  communication mechanisms, including the regular dissemination of press
                  releases on the national circuits of major newswire services and other wide-
                  ranging public disclosures, such as communications with the financial press and
                  other similar reporting services; and

                 Vroom was followed by securities analysts employed by major brokerage firms
                  who wrote reports that were distributed to the sales force and certain customers
                  of their respective brokerage firms. Each of these reports was publicly available
                  and entered the public marketplace.

       80.       As a result of the foregoing, the market for Vroom securities promptly digested

current information regarding Vroom from all publicly available sources and reflected such

information in the price of Vroom’s securities. Under these circumstances, all purchasers of




                                              30
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 31 of 40




Vroom securities during the Class Period suffered similar injury through their purchases of Vroom

securities at artificially inflated prices and a presumption of reliance applies.

       81.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of the State of Utah v. United States, 406 U.S.

128, 92 S. Ct. 2430 (1972), because the Class’s claims are, in large part, grounded on Defendants’

material misstatements and/or omissions. Because this action involves Defendants’ failure to

disclose material adverse information regarding the Company’s business operations and financial

prospects, information that Defendants were obligated to disclose, positive proof of reliance is not

a prerequisite to recovery. All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered them important in making investment decisions.

Given the importance of the Class Period material misstatements and omissions set forth above,

that requirement is satisfied here.

                         ADDITIONAL SCIENTER ALLEGATIONS

       82.     As alleged herein, Defendants acted with scienter in that Defendants knew, or

recklessly disregarded, that the public documents and statements they issued and disseminated to

the investing public in the name of the Company, or in their own name, during the Class Period

were materially false and misleading. Defendants knowingly and substantially participated or

acquiesced in the issuance or dissemination of such statements and documents as primary

violations of the federal securities laws. Defendants, by virtue of their receipt of information

reflecting the true facts regarding Vroom, and their control over and/or receipt and/or modification

of Vroom’s allegedly materially misleading misstatements, were active and culpable participants

in the fraudulent scheme alleged herein.




                                              31
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 32 of 40




       83.     Defendants knew and/or recklessly disregarded the false and misleading nature of

the information they caused to be disseminated to the investing public. The fraudulent scheme

described herein could not have been perpetrated during the Class Period without the knowledge

and complicity of, or at least the reckless disregard by, personnel at the highest levels of the

Company, including the Individual Defendants.

       84.     The Individual Defendants, because of their positions with Vroom, controlled the

contents of Vroom’s public statements during the Class Period. The Individual Defendants were

each provided with or had access to the information alleged herein to be false and/or misleading

prior to or shortly after its issuance and had the ability and opportunity to prevent its issuance or

cause it to be corrected. Because of their positions and access to material non-public information,

the Individual Defendants knew or recklessly disregarded that the adverse facts specified herein

had not been disclosed to and were being concealed from the public and that the positive

representations that were being made were false and misleading. As a result, each of the

Defendants is responsible for the accuracy of Vroom’s corporate statements and is, therefore,

responsible and liable for the representations contained therein.

       85.     Defendants were motivated to engage in their fraudulent conduct to facilitate and

maximize the amount of money Vroom could raise in the Secondary Offering. As noted herein,

Vroom raised approximately $590 million in the Secondary Offering at artificially inflated prices.

In addition, Defendant Jones sold over $4 million worth of Vroom stock at artificially inflated

prices during the Class Period. These sales were suspicious in both timing and amount.

       86.     The scienter of Defendants is further underscored by the certifications mandated

under the Sarbanes-Oxley Act of 2002 of the Individual Defendants filed during the Class Period,

which acknowledged their responsibility to investors for establishing and maintaining controls to




                                             32
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 33 of 40




ensure that material information about Vroom was made known to them and that the Company’s

disclosure-related controls were operating effectively.

                                       LOSS CAUSATION

        87.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Vroom securities

and operated as a fraud or deceit on Class Period purchasers of Vroom securities by failing to

disclose and misrepresenting the adverse facts detailed herein.           When Defendants’ prior

misrepresentations and fraudulent conduct were disclosed and became apparent to the market, the

price of Vroom securities declined significantly as the prior artificial inflation came out of the

securities’ price.

        88.     As a result of their purchases of Vroom securities during the Class Period, Plaintiff

and the other Class members suffered economic loss, i.e., damages, under the federal securities

laws. Defendants’ false and misleading statements had the intended effect and caused Vroom

securities to trade at artificially inflated levels throughout the Class Period, trading as high as

$75.49 per share on September 1, 2020.

        89.     By concealing from investors the adverse facts detailed herein, Defendants

presented a misleading picture of Vroom’s business, risks, and future financial prospects. When

the truth about the Company was revealed to the market, the price of Vroom securities fell

significantly, removing the inflation therefrom and causing real economic loss to investors who

had purchased Vroom securities during the Class Period.

        90.     The decline in the price of Vroom securities after the corrective disclosures came

to light was a direct result of the nature and extent of Defendants’ fraudulent misrepresentations

being revealed to investors and the market. The timing and magnitude of the price decline in




                                             33
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 34 of 40




Vroom securities negates any inference that the losses suffered by Plaintiff and the other Class

members were caused by changed market conditions, macroeconomic or industry factors, or

Company-specific facts unrelated to Defendants’ fraudulent conduct.

       91.     The economic loss, i.e., damages, suffered by Plaintiff and the other Class members

was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of Vroom

securities and the subsequent significant declines in the value of Vroom securities when

Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

                                           NO SAFE HARBOR

       92.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pled in this complaint. Many

of the specific statements pled herein were not identified as “forward-looking statements” when

made. To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Alternatively, to the extent

that the statutory safe harbor does apply to any forward-looking statements pled herein, Defendants

are liable for those false forward-looking statements because at the time each of those forward-

looking statements was made, the particular speaker knew that the particular forward-looking

statement was false and/or the forward-looking statement was authorized and/or approved by an

executive officer of Vroom who knew that those statements were false when made.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

       93.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.



                                              34
          Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 35 of 40




       94.       During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       95.       Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder by the SEC in that they:

                  employed devices, schemes, and artifices to defraud;

                  made untrue statements of material fact or omitted to state material facts
                   necessary in order to make the statements made, in light of the circumstances
                   under which they were made, not misleading; or

                  engaged in acts, practices, and a course of business that operated as a fraud or
                   deceit upon Plaintiff and others similarly situated in connection with their
                   purchases of Vroom securities during the Class Period.

       96.       Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Vroom securities. Plaintiff and the Class would

not have purchased Vroom securities at the prices they paid, or at all, if they had been aware that

the market price had been artificially and falsely inflated by Defendants’ misleading statements.

       97.       As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchases of Vroom

securities during the Class Period.

                                              COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       98.       Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                              35
            Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 36 of 40




       99.      The Individual Defendants acted as controlling persons of Vroom within the

meaning of Section 20(a) of the Exchange Act. By reason of their positions as officers and/or

directors of Vroom, the Individual Defendants had the power and authority to cause Vroom and

its employees to engage in the wrongful conduct complained of herein. Vroom controlled the

Individual Defendants and all of its employees. By reason of such conduct, the Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.       Designating Plaintiff as Lead Plaintiff and declaring this action to be a class action

properly maintained pursuant to Rule 23 of the Federal Rules of Civil Procedure and Plaintiff’s

counsel as Lead Counsel;

       B.       Awarding compensatory damages in favor of Plaintiff and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.       Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.       Awarding such equitable/injunctive or other relief as the Court may deem just and

proper, including permitting any putative Class members to exclude themselves by requesting

exclusion through noticed procedures.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: April 15, 2021




                                             36
Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 37 of 40




                                 Respectfully submitted,

                                 POMERANTZ LLP

                                 /s/ Jeremy A. Lieberman
                                 Jeremy A. Lieberman
                                 J. Alexander Hood II
                                 James M. LoPiano
                                 600 Third Avenue
                                 New York, New York 10016
                                 Telephone: (212) 661-1100
                                 Facsimile: (212) 661-8665
                                 jalieberman@pomlaw.com
                                 ahood@pomlaw.com
                                 jlopiano@pomlaw.com

                                 BRONSTEIN, GEWIRTZ &
                                 GROSSMAN, LLC
                                 Peretz Bronstein
                                 60 East 42nd Street, Suite 4600
                                 New York, New York 10165
                                 Telephone: (212) 697-6484
                                 Facsimile: (212) 697-7296
                                 peretz@bgandg.com

                                 Attorneys for Plaintiff




                          37
             Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 38 of 40


                                                                                  Monday, April 12, 2021

Vroom (VRM)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Vroom, Inc. ("Vroom" or the “Company”) and authorize the ling
of a comparable complaint on my behalf.

3. I did not purchase or acquire Vroom securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Vroom securities during the class period, including providing testimony at deposition and trial,
if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in
this action.

5. The attached sheet lists all of my transactions in Vroom securities during the Class Period as
speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Arif Hudda




                                                                                                           1
                Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 39 of 40

   Signature




(redacted)




   Full Name
   Arif Hudda
(redacted)




                                                                                2
        Case 1:21-cv-03296-UA Document 1 Filed 04/15/21 Page 40 of 40



Vroom, Inc. (VRM)                                                        Hudda, Arif

                               List of Purchases and Sales

    Transaction                               Number of            Price Per
       Type            Date                   Shares/Unit         Share/Unit

     Purchase                 6/9/2020                       10            $44.0200
